Title: To James Madison from Blake & Magwood, 2 October 1801 (Abstract)
From: Blake & Magwood
To: Madison, James


2 October 1801, Charleston. Addresses JM on the subject of enclosed letter from Capt. Oliver Fuller of the brig Washington, which is owned by the firm and was seized on a voyage from Port Républicain to Charleston. According to the letter, the ship was captured 4 Sept. just outside Charleston by the British frigate Circe and carried into Jamaica. Fuller seems to have written in haste and supplied no information about what cargo he had on board on the firm’s account, but he had been given instructions to sell outbound cargo and return with the proceeds, which should have amounted to at least $16,000 above the duties; cost of cargo, including commissions, was $11,865. Cannot say why vessel was seized, but they protest that the removal of captain and crew leaves property worth at least $23,000 “at the mercy of a Crew of British Men of War men without the smallest Controal of any one in our behalf.” Firm also protests the cruel treatment accorded captain and crew. They point out that “our JB is a native of Norfolk in Virginia” and a Revolutionary War veteran and that Simon Magwood, while not native-born, has been a U.S. citizen for “upwards of 15 Years.” Firm is “perfectly satisfied that our Goverment will do what is proper in this business.”
  

   RC and enclosure (DNA: RG 76, British Spoliations, 1794–1824, Unsorted Papers). RC 3 pp.; docketed by Wagner, “British Brigt. Washington (Fuller).” Enclosure is Oliver Fuller to Blake & Magwood (2 pp.; undated), notifying them of his seizure “on Soundings of Charleston Bar” after which he and his crew were placed on board the Circe “where we were treated With the utmost Inhumanity Confind. Down under two Decks in a Dark filthy place and Allowed ½ lb Sower flower & ½ lb. Salt Beef per Day and nothing Else.” Fuller reported that two other American captains were “taken the Same Day and in the Same Predikament.” He further stated that he did not know why the ship was seized as the freight he carried had correct consular certificates.

